Ames, J.
The evidence that was excluded was offered to meet the argument of the district attorney that the defendants met for an unlawful purpose, and not in reply to any evidence on the part of the prosecution as to the purpose of the meeting. The indictment against Blair was not for going to Wilson’s house for an unlawful purpose, but for perpetrating a crime when there. If there was direct evidence of his guilt, derived from other circumstances in the case, it would not be controlled or explained by proof that his original purpose in going there was in truth as harmless as he claims that it was. We cannot see, therefore, that he suffered any wrong in the exclusion of the evidence offered Commonwealth v. Bowers, 121 Mass. 45.

Exceptions overruled.